Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seisjo (EP 3179202, provided by Applicant) in view of Fournier (FR 2882339 A1).
	Regarding Claim 1, Seisjo discloses a system for attaching a device to an object, comprising: an attachment device for attaching the device to an object, the attachment device having a trigger for triggering activation of the attachment device (paragraph 21, 22); a releasable coupling device for releasably coupling the attachment device to a deployment system, the releasable coupling device comprising (paragraph 30): a housing; a trigger system, configured to trigger the attachment device trigger; and a retaining system, configured to releasably retain the attachment device; wherein, the releasable coupling device is configured such that: in a first configuration, the trigger system is in an armed state, such that movement of the attachment device relative to the housing of the releasable coupling device activates the trigger of the attachment device; and in a third configuration, the retaining system releases the attachment device. (Claim 1, untriggered but armed, then Claim 2 has release)  Seisjo does not explicitly wherein there is a first disarmed configuration.
	Fournier discloses a mine clearing explosive device wherein there is a first disarmed configuration. (Claim 19)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a disarmed configuration to the trigger of the releasable couple device of Seisjo.  The motivation to modify Seisjo is to prevent accidental triggering.

Regarding Claim 2, Seisjo in view of Fournier discloses a system for attaching a device to an object according to claim 1, wherein the trigger system comprises a trigger portion, slidable, relative to the housing, from a first position, in which the releasable coupling device is in the first configuration, to a second position, in which releasable coupling device is in the second configuration. (See Fig. 1; the configurations are a result of the housing. )


Regarding Claim 15, Seisjo in view of Fournier discloses an unmanned underwater vehicle comprising a system for attaching a device to an object according to Claim 1 (Seisjo, paragraph 78)


Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the secondary reference Fournier lacks a trigger.  This is irrelevant to the rejection of record.  The trigger is taught by the primary reference.  The Examiner is not persuaded the trigger is not a part of the combination of record.  The Examiner maintains the rejection.
Applicant argues that the underwater mine clearing explosive device of Seisjo is non-analogous art to the mine clearing device of Fournier.  “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). They are in the same field of endeavor of endeavor because they are in the same field of classification, B63G 7/02 Mine-sweeping means, Means for destroying mines.  They have distinctions in their construction but they are literally identical fields of classification.  The Examiner maintains the rejection.
	Applicant argues that Fournier lacks the feature of a trigger in a disarmed state.  As evidence, Applicant argues that Fournier discloses a triggering means with a safety as a water pressure switch.  Examiner’s position is that a safety would be recognized as a mechanism that keeps a weapon’s trigger in a disarmed state, as a trigger on a gun.  This is supported by the sentence previous to the one Applicant quoted of Fournier that contrasts the safety with the armed state.

“At least one means of intervention on an underwater mine comprises a means for dropping at least one means for neutralizing a submarine mine consisting for example of a submarine mine destructive load which may be an omnidirectional explosive charge possibly ring-shaped, or which may be a hollow charge provided with at least one attachment means on an underwater mine, such as an arm triggered automatically or controlled in contact with the mine, equipped or not with less a mechanical or magnetic attachment means, or such as a hydrostatic suction cup. The submarine mine destructive load generally comprises a delay firing control means such as a timer, or acoustic triggering means in a predetermined time window, and optionally a security such as hydrostatic safety by pressure switch.”

Applicant argues that a combination of a disarmed state with a trigger could not be modified by a person of ordinary skill in the art.  Examiner disagrees. The primary reference would also work with a hydrostatic (underwater) pressure switch since it is intended to be armed underwater but be safe when handled on the surface.  The Examiner maintains the rejection.

Allowable Subject Matter
Claims 3-14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        6 October 2022